Citation Nr: 0119003	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-17 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether an August 1973 rating decision that granted service 
connection for multiple sclerosis was clearly and 
unmistakably erroneous (CUE) in failing to grant service 
connection for stroke syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty for training from July 1969 to 
November 1969 and during August 1970 and June 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initiated an appeal of 
that decision with a notice of disagreement received in June 
2000.  A statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  


FINDINGS OF FACT

1.  By a rating decision in August 1973, service connection 
for multiple sclerosis was granted; a notice of disagreement 
was not received concerning that determination.  

2.  To the extent that the August 1973 rating decision found 
that the veteran suffered from MS, that decision was 
adequately supported by the evidence then of record according 
to the law then in effect and was a reasonable exercise of 
rating judgment.  


CONCLUSIONS OF LAW

1.  The August 1973 rating decision which granted service 
connection for multiple sclerosis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The August 1973 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for stroke syndrome.  38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes the 
veteran's service medical records, a record of a private 
hospitalization in 1972, the report of a VA hospitalization 
in March 1973, and statements by the veteran and three other 
individuals, all of which were of record at the time of the 
August 1973 rating decision.  Significantly, no additional 
pertinent evidence that was previously considered and that is 
no longer of record has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations that are 
pertinent to an allegation of CUE as well as the laws and 
regulations governing service connection.  The discussions in 
the rating decision, statement of the case, and other 
communications have informed the veteran and his 
representative of the information and evidence necessary to 
establish his claim.  The Board, therefore, finds that the 
notice requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.  

The factual background of this case is rather complex and 
merits some discussion.  A rating decision by the Waco, 
Texas, Regional Office in August 1973 granted service 
connection for multiple sclerosis (MS) on the basis that 
service connection was presumed, inasmuch as MS was first 
diagnosed within the 7-year period after the veteran's 
separation from service, as provided by VAR 1307(3) (now set 
forth at 38 C.F.R. §§ 3.307(a)(3), 3.309(a)).  That rating 
decision noted that the veteran had more than 90 days' active 
duty, as required by the indicated regulation for its own 
applicability.  The veteran was notified of the August 1973 
rating decision and did not appeal.  Subsequently, a rating 
decision in February 1976 proposed to sever service 
connection for MS, noting that the veteran was in fact not 
eligible for service connection on a presumptive basis, since 
he had only active duty for training, not the active duty 
required by the regulation.  The RO subsequently effectuated 
the severance and the Board denied restoration of service 
connection for MS in September 1977.  

By a decision of the Board in April 1992, service connection 
was granted for stroke syndrome.  A rating decision in 
November 1992 effectuated the Board's grant of service 
connection and assigned an effective date of December 1988.  
The veteran appealed the assigned effective date.  However, 
by a decision in March 1997, the Board denied an earlier 
effective date for the grant of service connection for stroke 
syndrome.  

In March 2000, the veteran submitted to the RO a "'motion to 
re-consider' the original decision to grant compensation 
based on multiple sclerosis.  I contend that a more thorough 
exam would have revealed my condition was not M/S but stroke 
syndrome."  In support of his contentions, the veteran 
pointed to a Finding of Fact in the Board's April 1992 
decision that stated, "There is a reasonable probability 
that the severe headaches experienced by the appellant during 
active duty for training in June 1971 marked the onset of the 
stroke syndrome."  The RO construed the veteran's statements 
as an allegation of clear and unmistakable error in the 
August 1973 rating decision in failing to grant service 
connection for stroke syndrome at that time.  

"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The evidence that was of record at the time of the August 
1973 rating decision included the veteran's service medical 
records, the veteran's claim (VA Form 21-526), a copy of his 
appeal of a line of duty determination, statements from 
several individuals, records of a private hospitalization 
from April through November 1972, the summary of a VA 
hospitalization in March 1973.  The service medical records 
are negative for any pertinent complaints, abnormal clinical 
findings, or diagnosis, other than the veteran's notation on 
examination in February 1969 that he would get headaches when 
he rode in a car.  On examination in March 1971, the veteran 
stated that his overall health was very good; at that time, 
he did not report any complaints of headaches or other 
pertinent symptoms and the examiner did not note any 
pertinent abnormal clinical findings.  In the appeal of a 
line of duty determination, the veteran summarized his 
history of severe headaches which he indicated started in 
June 1971 and continued until he was hospitalized in 1971.  
The veteran also reported that there had been some doubt as 
to whether the proper diagnosis was cerebral vascular 
accident or multiple sclerosis.  The authors of the lay 
statements indicated that they had witnessed the veteran's 
having severe headaches on several occasions beginning in 
July 1971.  The 1972 private hospitalization records reflect 
a diagnosis of and treatment for MS.  The VA hospitalization 
in March 1973 was accomplished for the purpose of observation 
and examination to determine the true nature and extent of 
the veteran's claimed multiple sclerosis.  The hospital 
summary lists a diagnosis of MS, noting the veteran's history 
of episodic headaches and other neurological symptoms.

The appellant has contended that the August 1973 rating 
decision erred in failing to grant service connection for 
stroke syndrome, rather than MS.  His primary assertion is 
that VA failed to obtain a thorough examination of his 
medical condition at that time, and that had such examination 
been performed, it would have revealed that the proper 
diagnosis was in fact stroke syndrome, for which service 
connection would then have been granted.  The record shows, 
however, that the veteran was hospitalized in a VA facility 
for a period of observation and examination to ascertain the 
nature of the disorder.  At any rate, the contention that VA 
did not conduct more thorough examination must fail because 
it amounts to no more than an allegation that VA failed in 
its duty to assist him in substantiating his claim in 1973.  
As the Court held in Baldwin, VA's breach of its duty to 
assist cannot form the basis for a claim of CUE.  There was 
clear evidence of a medical diagnosis of MS of record at that 
time.  At most, the alleged error constitutes a disagreement 
with how the evidence was weighed, which also does not 
present a viable CUE claim. 

The Board has reviewed the detailed argument set forth by the 
veteran in his August 2000 substantive appeal.  The veteran's 
underlying contention appears to be that the medical 
personnel reached the wrong diagnosis with regard to the 
symptomatology demonstrated in 1971.  He maintains that 
medical diagnostic protocols and good medical judgment were 
violated and that an incorrect diagnosis was reached.  
However, the question now before the Board was whether there 
was clear and unmistakable error in the August 1973 rating 
decision, not the medical personnel who examined the veteran.  
The Board points out that questions involving diagnostic 
skills must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  It appears from the 
evidence of record at the time of the August 1973 rating 
decision that VA requested a period of hospitalization to 
obtain medical evidence as to the nature of the veteran's 
disability.  VA hospitalization resulted in a medical 
diagnosis of MS, not stroke syndrome.  The Board is unable to 
conclude that the Waco Regional Office was in error in 
relying on that medical diagnosis.  The summary of the March 
1973 VA hospitalization noted the veteran's history of 
recurrent neurological episodes since June 1971, including 
episodic headaches, blurring of vision, and episodes of 
complete left sided hemiparesis with numbness and tingling.  
Nevertheless, after examination and observation, the VA 
medical examiners reached a medical diagnosis of MS. 

The Board notes that copies of certain items of medical 
evidence dated in 1971 and attached to the veteran's August 
2000 substantive appeal do not appear to have been of record 
in 1973.  However, there was evidence of record in 1973 
referring to an initial question as to whether the veteran 
had MS or stroke syndrome.  Moreover, even if the items of 
evidence attached to the August 2000 substantive appeal were 
of record in 1973, the Board is unable to conclude that the 
outcome would have been manifestly different.  In fact, a 
December 1971 private medical record is to the effect that 
although it was initially felt that the veteran suffered a 
cerebrovascular accident, his subsequent medical condition 
suggested a demyelinating disease.  This December 1971 report 
listed a diagnosis of acute multiple sclerosis resulting in a 
spastic quadriparesis.  This evidence would appear to support 
the finding in the August 1973 rating decision that the 
veteran suffered from MS.

The Board concludes that the August 1973 rating decision was 
adequately supported by the evidence of record and the law as 
it existed at that time to the extent that it found that the 
medical evidence showed that the veteran suffered from MS.  
As noted earlier, the August 1973 rating decision incorrectly 
applied the presumptive provision of MS, but that was later 
remedied.  


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

